      CASE 0:18-cr-00150-DWF-HB Document 52 Filed 02/08/19 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 United States of America,                               Criminal No. 18-150(1) DWF/HB

                       Plaintiff,
                                                                                     ORDER
 v.

 Michael Hari,

                       Defendant.


       This matter is before the Court on Defendant Michael Hari’s (“Defendant”)

Motion to Quash or Stay Writ of Habeas Corpus Ad Prosequendum (Doc. No. [47]). A

hearing on the matter was held on February 7, 2019. John Docherty and Julie E. Allyn

appeared via telephone on behalf of the Plaintiff and Shannon R. Elkins appeared in

person on behalf of the defendant. The defendant did not appear as he is presently in the

custody of the Central District of Illinois.

       Based upon the presentations and submissions of the parties, the Court having

carefully reviewed the entire record in this matter as well as consulting with the

Honorable Sarah Darrow, United States District Judge for the Central District of Illinois,

regarding the status of 2:18-cr-20014 SLD/EIL in that District; consulting with the

United States Marshal Service for the District of Minnesota, and the Court being

otherwise duly advised the premises, the Court hereby enters the following:

       IT IS HEREBY ORDERED that:
       CASE 0:18-cr-00150-DWF-HB Document 52 Filed 02/08/19 Page 2 of 2



       1.      Defendant Michael Hari’s Motion to Quash or Stay Writ of Habeas Corpus

Ad Prosequendum (Doc. No. [47]) is DENIED.

       2.      Following Defendant Hari’s initial appearance in this District a status/case

management conference shall be set to discuss the case progression to trial and to

coordinate the case in the District of Minnesota with the case before Judge Sarah Darrow

in the Central District of Illinois.

Dated: February 8, 2019                s/Donovan W. Frank
                                       DONOVAN W. FRANK
                                       United States District Judge




                                                2
